DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (macromolecular assemblies) and the specific polypeptide Peptide Sequence 1 (SEQ ID 3) without traverse in the reply filed on 16 Feb, 2021.  This sequence was determined to be novel and unobvious, but the claims were determined to have valid rejections against them.

Claims Status
Claims 1, 15, 17, 21-24, 29, 31, 32, and 34-44 are pending.
Claims 1 and 15 have been amended.
Claims 34-44 are new.
Claims 15, 17, 21-24, 29, 31, 32, 34, and 36-44 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 4, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to the addition of new matter is hereby withdrawn due to amendment.

The rejection of claims 1, 4, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty of the interpretation of “rigid” and “plurality” is hereby withdrawn due to amendment.

The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 4, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Kodadek et al (Trends Pharmcol. Sci. (2005) 26(4) p210-217) in view of Neves et al (Science (2002) 296 p1636-1639) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 101 and 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific or substantial asserted utility or a well-established utility.
Applicants are claiming polypeptides that are linked together, with dependent claims specifying structural features.  The disclosure goes into great length about generating compounds in this manner with wondrous properties, but those properties are not linked to the claim limitations, nor is it clear how to design embodiments with such properties.  Applicants have pointed to pages 72 and 153 of the PGPub; both of these paragraphs describe computational design of customizable polypeptide compounds with novel properties.  However these properties appear to have nothing to do with the claim limitations – some viruses fixed with formaldehyde will read on the claims, yet this is not an ultra-stiff rigid rod polymer with exotic mechanical properties or healing responses to deformation (from paragraph 72 of the PGPub), or smetic liquid crystal behavior with designed length distribution and non-natural amino acids to modify the properties (from paragraph 153).  
Claims 1 and 34 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific or substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
response to applicant’s arguments
	Applicants argue that the limitation of persistence length grants the claims utility.
Applicant's arguments filed 15 Aug, 2022 have been fully considered but they are not persuasive.

Persistence length is not tied to any of the utilities described in the disclosure, nor is it self evident that these properties will give a specific utility to the claimed invention.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person of skill in the art can determine which sequences will have the structural features (helices, coiled coil) or functional limitations (rigidity/persistence length) of the claims.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants discuss computational design of tetrahelical bundles (p29, 4th paragraph), but do not discuss the details of the process.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming assemblies comprising helices and coiled coil geometries and are rigid.  This requires that the sequences have the functional ability to form helices and coiled coils under appropriate conditions, and will resist deformation under an applied force.  However, applicants have not discussed what features are required for these claim limitations.  A person of skill in the art would be unable to determine what chemical/structural/sequence features are required for this property.  In essence, applicants have defined their invention by function.  That is not sufficient to meet the written description requirement.
Applicants have demonstrated that they can use computer technology to arrive at sequences that form helices and coiled coil domains.  However, that is not enough to show possession of the invention as filed; that requires that they be able to predict if a given sequence will have the required properties (structure/function relationship).
Recently, this ability was achieved by researchers at Google.  Callaway (Nature (2020) 588 p203-204) describes this breakthrough in this field – a computer program that can predict structure from sequence about two thirds of the time (p204, 3d column, 3d paragraph).  Prior published methods tended to fall apart when used with proteins other than the ones used in the publication describing the method (p204, 1st column, 5th paragraph).  This shows that the ability to predict a structure from sequence was achieved in late 2020 – three years after the priority date of applicant’s invention.  This strongly suggests that, as of the effective filing date of the application, applicants did not have possession of all that they have claimed.
(d) representative number of samples:  Applicants have described three sequences (fig 37) that will form coiled coil structures with each other.  However, given the great diversity of known structures, this is not sufficient to predict if other sequences will have similar properties.  Thus, the claims lack written description.
response to applicant’s arguments
Applicants argue that they have added features associated with structure and rigidity.
Applicant's arguments filed 15 Aug, 2022 have been fully considered but they are not persuasive.

It is not clear what features of the claims are associated with the coiled coil structure; the structural features added refer to the number of repeats and the number of amino acids in each peptide, none of which are described as associated with coiled coil structure.  With respect to rigidity, applicants have added requirements involving the persistence length; in essence, putting numeric values onto the rigidity.  This doesn’t touch the issue the rejection is directed to – that the structural requirements for this rigidity are not described and not known.

New Rejections
Claim Rejections - 35 USC § 112(a)
	The legal basis for rejections under this statute was given above, and will not be repeated here.

Claims 1 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this rejection is necessitated by amendment.

Applicants have amended the claims to require a persistence length of at least 10 nm and up to 40 µm or more.  Nowhere does the disclosure mention a persistence length of 10 nm, much less that it is a minimum value.  There is a mention of generating material with a persistence length of >40 µm (p30, 1st paragraph), but this is not mentioned as the top of a range, but merely as an example.  Thus, these limitations constitute new matter.
In addition, applicants require that spacer moieties have a molecular weight between 50 and 50,000 g/mole.  While p13, 3d paragraph gives a range of 5,000 to 50,000 g/mole, nowhere is there a description of a 50 g/mole lower limit.  Thus, this range constitutes new matter.
	Finally, the claim is amended to require a sequence not found in nature.  While there is discussion of using non-natural amino acids and that the assembly is non-natural, nowhere is there found any mention of sequences not found in nature.  Thus, this limitation constitutes new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.

	Claim 1, and claims dependent on it, require a moiety with either linker or spacer moieties.  Linker moiety is defined as a structural group that covalently links peptide bundles together (p12, 2nd paragraph).  There is no definition of a spacer moiety.  The issue is that the spacer moiety has size limitations, and the linker moiety does not, and the two moieties do not have exclusive definitions.  If two peptide bundles (that otherwise meet all the claim limitations) are attached to each other by an albumin molecule (MW > 50 kDa) (for example), it is not clear if the albumin is a linker moiety (which will read on the claims) or a spacer moiety (which violates the size limitation of the claims).
	In addition, ranges are described as o to 2000 or more (for n) or 10 nm and up to 40 µm or more (for the persistence length).  The issue is that the range has an upper limit of a number, or more.  This makes it unclear what the upper limit is.
	Furthermore, the definition of “peptide bundle” is broad enough that different cutoffs between what is and is not in the bundle can be made.  For example, Fujita et al (Org. Biomol. Chem. (May 2017) 15 p5070-5077) show a sequence that self-assembles into small units, which then further assemble to a larger unit (fig 1, p5071, bottom of page).  Upon addition of a second sequence, the material forms a coiled coil structure (p5071, 1st column, 1st paragraph).  It is reasonable to call the individual self assembled units (with the second sequence) as a peptide bundle by applicant’s definition.  It is also possible to consider the entire material made by the self assembled units further assembling as a peptide bundle.  This runs into issues with the limitation on the number of peptides each peptide bundle can have – if one of these interpretations meets the limitation of the number of peptides but the other does not, it is not clear if the claim limitations have been met.
	In addition, the claims require that the peptide bundles “are in the form of a coiled coil.”  It is unclear if this means that the peptide bundles are limited to coiled coil structures, or if the can contain other structures (such as a random coil or β-sheet) in part of the structure.
	The limitation that PB represents the same or different peptide bundles is also unclear.  This could be interpreted as allowing for a single peptide bundle with individual chains bound by multiple linker/spacer moieties (where n=number of linker/spacer moieties), or that the claim requires at least two peptide bundles, but the different peptide bundles can be identical.
	Finally, the claims require that each peptide contain 7 to 100 amino acids.  The problem is that the peptides have attachments to other peptides (the linker or spacer moieties), there is no requirement that these attach to side chains, and not between an N or C terminus, and there is no requirement that the linkers/spacers be other than a peptide sequence.  For example, Fujita et al (Org. Biomol. Chem. (May 2017) 15 p5070-5077) discusses a coiled coil B sequence described as having a GGG linker connecting it to the Cys (p5071, 2nd column, 1st paragraph) which was attached to a β-annulus peptide by chemical ligation (p5072, 1st column, 1st paragraph), which connects using an amide bond from the C-terminus of one peptide to the N-terminal cysteine of the other peptide (fig 2, p5072, 1st column, top of page).  It is not clear, for purpose of the claims, if this is a single peptide sequence (β-annulus-coiled coil B) or two peptides connected by a CGGG linker.  Note that fig 2 describes the peptide as a β-annulus-coiled coil B, but gives the sequence as three parts, the β-annulus sequence, the CGGG sequence, and the coiled coil B sequence.  The only difference between this being one peptide and two peptides connected by an amide bond (or a short linker sequence) is in the mind of the authors of the paper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al (Org. Biomol. Chem. (May 2017) 15 p5070-5077) with evidentiary support from Mergler et al (Bachem practice of SPPS (2005)).  Please note that this rejection is necessitated by amendment.

Fujita et al discuss self assembled artificial virus capsids (title).  A β-annulus-coiled coil B sequence (INHVGGTGGAIMAPVAVTRQLVGGCGGGKIAALKKKNAALKQKIAALKQ, 49 amino acids) self assembled into small units (that appear to have 3 peptides), which clustered to form an artificial viral capsid (fig 1, p5071, bottom of page).  While this does not meet the coiled-coil limitations, when a second sequence, coiled coil A (EIAALEKENAALEQEIAALEQ, 21 amino acids)(fig 1, p5071, bottom of page) was added, an α-helix coiled coil structure formed (p5073, 1st column, 1st paragraph).  The stoichiometry of the two peptides in the coiled coil is 1:1 (p5073, 2nd column, 1st paragraph), suggesting a peptide bundle of 6 peptides.  While the reference does not discuss linker or spacer moieties, the β-annulus-coiled coil B sequence has a cysteine residue, and the self assembly of the capsids were conducted in pH 7.4 Tris-HCl buffer (p5072, 1st column, 2nd paragraph).  As evidenced by Mergler et al, these conditions are the same as used for generating disulfide bonds from cysteine residues (p35 “recommended standard procedure”, bottom of page).  
Fujita et al discuss peptide bundles of what appears to be 6 peptides (all between 7 and 100 amino acids in length) all of which have a coiled coil structure, aggregated into a viral capsid structure.  As an artificial capsid, there is no evidence that these sequences are naturally occurring.  They are crosslinked with disulfide bonds (linker moiety).  In addition, this structure has every physical property applicants have stated is required for the required persistence length, so it will necessarily meet this claim limitation.  Thus, this reference anticipates claim 1.
The peptide bundles have two separate sequences, anticipating claim 34.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658